49 F.3d 127
67 Fair Empl.Prac.Cas. (BNA) 981
Calvin RHODES, Plaintiff-Appellee, Cross-Appellant,v.GUIBERSON OIL TOOLS, a/k/a F.I.E., a/k/a Div. Dresser Ind.Inc., Defendant-Appellant, Cross-Appellee.
No. 92-3770.
United States Court of Appeals,Fifth Circuit.
March 16, 1995.

Thomas J. Lutkewitte, J. Paul Demarest, Favret, Demarest, Russo & Lutkewitte, New Orleans, LA, Felix J. Springer, Day, Berry & Howard, Hartford, CT, for appellant.
Joseph L. Waitz, Waitz & Downer, Houma, LA, for appellee.
Dori K. Bernstein, EEOC, Office of Gen. Counsel, Washington, DC, for amicus curiae.
Appeals from the United States District Court for the Eastern District of Louisiana;  Alma Chasez, Judge.
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion November 23, 1994, 5 Cir., 1994, 39 F.3d 537)
Before POLITZ, Chief Judge, KING, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, DUHE, WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS, BENAVIDES, STEWART and PARKER, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the suggestion for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.